Title: To George Washington from Hermannus Meyer, 23 August 1780
From: Meyer, Hermannus
To: Washington, George


					
						Sir!
						Pacquanak [N.J.] Aug: 23 1780.
					
					Would be very unwilling to trouble Your Excellency or disturb his attention, had not in the execution of General Orders some grievances been laid on the ministerial Order of which I have the honour to be a Member, by impressing their Teams, whereby many of them are not so much deprived of the means to support their families, as to perform their necessary functions in their Congregations. Understanding by the Officers, who execute Your Excel: Orders, that this grievance can only be redressed by Your Excellency, We beg Your Excellency will be pleased to redress this grievance in all future occurrences, whereby you will not only confer a favour on our Order, but promote the good of the Church in general. We are the more encouraged to expect this favour from the consideration of our calling, who as Servants of the Lord are and ought to be free from all perplexities, disturbances and burthens that might be prejudicial to us in the execution of the Service of our Lord and master.
					
					We deem it our happiness not only to consider that this grievance can be redressed by a man who has given the clearest proofs of his readiness to advance the Gospel; but to implore the divine Blessing on Your Excellency; that he may be your Shield in a day of danger and direct you by his unerring Council to answer his purpose and fi⟨na⟩lly receive in the regions of Glory. We have the honour to be Your Excellencies Most obedient and Humble Servants
					
						H. Meyer⟨V⟩.D.M. Pompt. & Totowa
					
				